Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the Supplemental Amendment and remarks filed on 09/09/2021.
2.	The Specification has been amended, filed on 08/31/2021.
3.	Claim s 1-3, 8-10 and 15 have been amended filed on 09/09/2021.
4.	Claims 1-15 are allowed.


	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David E. Mixon (Reg. No.43,809) on 09/15/2021.
The application has been amended as follows:
In the claims:

In claim 1, lines 5-6 “database control code which processes a database package”
should be replaced by 
-- database control code which processes [[a]] the  database package--

In claim 2, line 2 “the multi-tenant database” should be replaced by 
-- [[the]] a multi-tenant database --

In claim 8, line 9 “database control code which processes a database package”
should be replaced by 
-- database control code which processes [[a]] the  database package--

In claim 9, line 2 “the multi-tenant database” should be replaced by
-- [[the]] a multi-tenant database --

In claim 15, lines 7-8 “database control code which processes a database package”
should be replaced by 
-- database control code which processes [[a]] the  database package--

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method and system comprising establishing a connection context which can execute the first execution request for executing the database   control code, where the connection context contains code that ties a session to the first execution request from the database user; determining whether the database package is valid with most recent package updates, where validity of the database package is determined prior to establishing the connection context; failing the first execution request for executing the database control code because the database package is determined to be invalid due lacking the most recent package updates; retrieving valid change packages for the database package in response to determining that the database package is not valid; compiling the valid change packages for the database package that creates an updated database package; initiating a second execution request for executing the database control code for the updated database package; and executing the second execution request for executing the database control code for the updated database package with the connection context after compiling the valid change packages for the database package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Clark US 6073163 discloses: Database applications are applications with which a user interacts to insert and retrieve data from a database. The database server executes the commands received from database applications by interacting with the database and returning any requested data to the database applications. a user to be able to use a new version of a database application, a database application developer must deliver the new version of the application to the user, and the user must install the new version of the database application on the user's computer systems. a mechanism that allows database application developers to distribute upgraded versions of application programs without incurring the expense of conventional delivery mechanisms. for generating visual output is executed at the client, while code responsible for database management is executed at the server.

Rabin US 6697948 discloses a tagged software database and a verification program executing on a processor in the guardian center. local requests for execution while waiting for the continuation message. tagged software database for each tag for each instance of software on each user device; updates the tagged software database, If the call-up is successful and a connection is established.

SILBERKASTEN US 20190075183 discloses: established connections between applications and the transparency engine. user authentication mechanisms as the database server. execution flow, an application request can pass through a core engine; control flow of the transparency engine for each of the valid configuration changes.

 Peng US 20200192887 discloses:  a distributed database application system. establishing, by the API, a virtual connection between the transaction controller and the application server and a physical connection between the transaction controller and the database; providing, by the API to the application sever via the virtual connection in response to the request, a representation of the data; and executing, by the application server, the request, the executing comprising modifying, via the virtual connection, consistently updated across multiple databases and/or application servers.

Title: Compiler and runtime support for efficient software transactional memory author: AR Adl-Tabatabai; published on 2006.

Title: EnclaveDB: A secure database using SGX, author: C Priebe, published on 2018

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196